Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-52207 CYBERMESH INTERNATIONAL CORP. (Exact name of small business issuer as specified in its charter) NEVADA 98-0512139 (State or other jurisdiction of incorporation or organization) (IRS employer Identification No.) #200-245 East Liberty Street, Reno NV, 89501 (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes x No ¨ As of August 31, 2009, 118,300 shares of the issuers Common Stock, $ 0.001 par value per share, were outstanding. Transitional Small Business Disclosure Format Yes ¨ No x - 1 - INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets  May 31, 2009 (Audited) and August 31, 2009 (Unaudited)  F-1 4 Consolidated Statements of Operations - For the Three Month Periods Ended August 31, 2009 and 2008 (Unaudited)  F-2 5 Consolidated Statements of Cash Flows - For the Three Month Periods Ended August 31, 2009 and 2008 (Unaudited)  F-3 6 Notes to Consolidated Financial Statements (Unaudited)  F-4 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 13 Signatures 14 - 2 - Item 1. FINANCIAL STATEMENTS CYBERMESH INTERNATIONAL CORP. CONSOLIDATED FINANCIAL STATEMENTS August 31, 2009 - 3 - CYBERMESH INTERNATIONAL CORP. CONSOLIDATED BALANCE SHEETS August 31, 2009 May 31,2009 (Unaudited) (Audited) ASSETS Current Assets: Cash $ 3,933 $ 3,983 Total Current Assets 3,933 3,983 Other Assets: Deposit - 1,500 Total Other Assets - 1,500 Total Assets $ 3,933 $ 5,483 LIABILITIES AND SHAREHOLDERS DEFICIENCY Current Liabilities: Accrued liabilities $ 39,300 $ 27,300 Amounts due to shareholders 26,500 26,500 Accrued interest payable 14,178 11,385 Advances from affiliate 60,193 56,475 Convertible note payable 100,000 100,000 Total Current Liabilities 240,171 221,660 Stockholders Deficiency: Common stock: authorized 15,000,000 shares of $0.001 par 118 118 value; issued and outstanding, 118,200 shares Capital in excess of par value 227,526 227,526 Paid in capital  warrants 58,000 58,000 Accumulated deficit (521,882) (501,821) Total Stockholders Deficiency (236,238) (216,177) Total Liabilities and Stockholders Deficiency $ 3,933 $ 5,483 These accompanying notes are an integral part of these financial statements. -F1- - 4 - CYBERMESH INTERNATIONAL CORP. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED AUGUST 31, 2 (unaudited) Revenue $ - $ - Expenses: Administrative expenses 17,268 8,528 Operating Loss (17,268) (8,528) Other Expense: Interest expense 2,793 1,875 Net loss for the period $ (20,061) $(10,403) Loss Per Share - Basic and Diluted $ $ Weighted average number of shares Outstanding 118,300 112,500 These accompanying notes are an integral part of these financial statements. -F2- - 5 - CYBERMESH INTERNATIONAL CORP. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTH PERIOD ENDED AUGUST 31, 2 (unaudited) CASH FLOWS FROM OPERATIONS: Net loss $ (20,061) $ (10,403) Reconciliation of net loss to net cash consumed by operating activities: Changes in assets and liabilities: Increase in accrued liabilities 12,000 - Increase in accrued interest 2,793 1,875 Decrease in deposits 1,500 - Net Cash Consumed by Operating Activities (3,768) (5,028) CASH FLOWS FROM INVESTING ACTIVITIES: Advances made to contractor - (50,000) Net cash Consumed by Investing Activities: - (50,000) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds of advances for share subscriptions - 60,000 Advances from affiliate 3,718 - Proceeds of shareholder loans - 10,000 Net Cash Provided by Financing Activities 3,718 70,000 Net increase (decrease) in cash (50) 14,972 Cash balance, beginning of period 3,983 353 Cash balance, end of period $ 3,933 $ 15,325 These accompanying notes are an integral part of these financial statements. -F3- - 6 - CYBERMESH INTERNATIONAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2009 1. BASIS OF PRESENTATION The unaudited interim consolidated financial statements of Cybermesh International Corp. and its subsidiary ( the Company) as of August 31, 2009 and 2008 and for the three month periods ended August 31, 2009 and 2008, have been prepared in accordance with U.S. generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the three month period ended August 31, 2009 are not necessarily indicative of the results to be expected for the full fiscal year ending May 31, 2010. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended May 31, 2009. 2. RELATED PARTY TRANSACTIONS During the three month period ended August 31, 2009, the Company received $ 3,718 in loans from its filing agent (affiliate)  see note 4. During the three month period ended August 31, 2008, the Company received $ 10,000 in share holder loans. The loans are not supported by notes; they do not bear interest but interest has been imputed at 6%. The Company conducts its business in the office of a company controlled by a shareholder. There has been no charge for this use. If there were a charge, it would be insignificant. 3. PRIVATE PLACEMENTS In September 2008, the Company began a private placement offering for the issuance of equity securities. Common stock and warrants to purchase common stock are being offered as units, with each unit consisting of one share of stock and one warrant to purchase an additional share of stock for a period of twenty four months. During the three month period ended August 31, 2008, the Company received $ 60,000 in advances for these share subscriptions. 4. ADVANCES FROM AFFILIATE The Company has received advances from an affiliate totaling $ 60,193, including $ 3,718 during the three month period ended August 31, 2009. These advances provided for working capital needs. The advances are due in 1 year with an interest rate of 6% payable at the end of the loan term. -F4- - 7 - CYBERMESH INTERNATIONAL CORP. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS AUGUST 31, 2009 5. EXPENSES Major items included in Administrative Expenses were the following: Legal & Accounting $ 11,823 $ - Consulting 5,000 5,000 Bad debt - 3,500 Transfer agent fees 445 - Office and miscellaneous - 28 Total administrative expenses $ 17,268 $ 8,528 6. SUPPLEMENTAL CASH FLOWS INFORMATION There was no cash paid for income taxes or interest during any of the periods presented. Except as described in next paragraph, there were no non-cash investing or financing activities during any of the periods presented. On August 27, 2008, an agreement was concluded with CMS BC under which the Company acquired all of the assets of CMS BC in return for forgiveness of $100,000 of advances which the Company had made to CMS BC. Title to these assets, which consisted principally of computer based intellectual property, was assigned to CMS Belize, the Companys wholly owned subsidiary. As of May 31, 2009, those assets were deemed impaired and written off. 7. SHARE AUTHORIZATION AND STOCK SPLIT On June 8, 2009, the Company requested a roll back of its authorized and outstanding capital by 200 times. The authorized common shares were decreased to 15,000,000 and the authorized capital was decreased accordingly to 118,300. That stock split was approved by the Financial Industry Regulatory Authority on August 14, 2009. The split is reflected on the financial statements as if it occurred on earliest date presented. 8. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company had a working capital deficiency and an accumulated deficit as of August 31, 2009 in the amount of $ 521,882 and has experienced continuing losses. These factors raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Companys present plans, the realization of which cannot be assured, to overcome these difficulties include, but are not limited to, the continuing effort to raise capital in the public and private markets. -F5- - 8 - Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. Cybermesh International Corp. (the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. History The Company was incorporated in the State of Nevada on September 27, 2004 as Asia Projects Corporation, for the purpose of distributing health supplements worldwide. On May 9, 2006 the Company changed its name to Smokers Lozenge Inc. Effective April 3, 2008, the Company completed a merger with our subsidiary, Cybermesh International Corp, a Nevada company with no prior operating history with no assets, liabilities or equity. As a result, the Company changed its name from Smokers Lozenge Inc. to Cybermesh International Corp. to better reflect the proposed future direction and business of the company. On February 28, 2008, the Company entered into an Asset Purchase Agreement with Cyber Mesh Systems Inc. (CMS BC), a company incorporated in the province of British Columbia, wherein the Company agreed to purchase all the assets of CMS BC. Consideration for the purchase of the assets is the forgiving of a loan from our company to CMS BC in the amount of $100,000. In addition to the forgiving of the loan, the Company agreed to issue 42,500 shares of our company common stock to CMS BC and a further 70,000 shares of common stock to principals of CMS for a total 112,500 shares. The Agreement was subsequently terminated on July 23, 2008. Acquisition of Subsidiary Effective August 23, 2008, the Company completed an acquisition of Omni Research Corporation. The name of Omni Research Corporation changed to Cybermesh Systems Inc. (CMS Belize). CMS Belize is a company incorporated under the laws of Belize and prior to being acquired, had no prior operating history with no assets, liabilities or equity. CMS Belize has an authorized capital of 50,000 common shares of which all 50,000 shares were issued to the Company for consideration of $ 5,000. - 9 - Debt Settlement Agreement On August 27, 2008, the Company entered into a debt settlement agreement with CMS BC. CMS BC owed the Company $ 100,000 under a promissory note. The $100,000 was cancelled in exchange for proprietary technologies which were developed by CMS BC (Acquired Technologies). Pursuant to the agreement, these assets shall be transferred to CMS Belize, the Companys wholly owned subsidiary. Acquired Technologies consist of the following: · Blast IPTV - high definition streaming video TV · Free Internet Hot Spots - local advertising supported wireless networks · Mobile 2 Global Cellular - VOIP Communication Products · Wireless Network Routers and other telecommunication equipment · ISP and Website Hosting · Website and Multi-Media Development And the following proprietary technologies under development: · CMS Fiber Optic Router · SSID Wireless Security Protocol and Certification We have put are Acquired Technologies in abeyance as the technical consulting team in charge of developing the technologies has abandoned the development of the technologies without notice, effectively terminating their relationship with our company. All attempts by us to settle this matter with the consulting team have been futile. We perform a review for potential impairment of long-lived assets at least annually in order to ensure that recorded amounts are recoverable. As of May 31, 2009 those assets were deemed impaired and written off to $0 value. We currently do not have any business activity. Plan of Operation The Companys plan of operation is to further our research and development efforts upon appointing a service provider. It cannot be estimated when a service provider will be appointed or when the Company will be in a position to launch the Acquired Technologies into the market. Results of Operations Three month period ended August 31, 2009, compared to three month period ended August 31, 2008. Revenues The Company did not generate any revenues for the three month periods ended August 31, 2009 and 2008. The Company cannot determine at this time when it will be in a position to generate revenues. - 10 - Expenses For the three month periods ended August 31, 2009 and 2008, our administrative expenses totaled $ 17,268 and $ 8,528 as follows: Legal & Accounting $ 11,823 $ - Consulting 5,000 5,000 Bad debt - 3,500 Transfer agent fees 445 - Office and miscellaneous - 28 Total administrative expenses $ 17,268 $ 8,528 For the three month period ended August 31, 2009, the Company incurred $ 11,823 in legal and accounting fees of which $ 4,823 was incurred legal fees and $ 7,000 for audit and review fees. We incurred $ 5,000 in consulting expenses for preparation of records for this quarter and edgar filing fees and preparation of various SEC forms. A further $ 445 was incurred for transfer agent fees. For the three month period ended August 31, 2008, our administrative expenses consist of $5,000 in consulting fees paid to our filing agent for Edgar filing fees, the reversal of $ 3,500 of interest expense which had accrued on the $ 100,000 advance which was cancelled by the Agreement. The remaining balance consists of office and miscellaneous expenses. We currently have no business activity. Liquidity and Capital Resources As of August 31, 2009, the Company had a negative working capital of $ 236,238. Based on current operations, over the next 12 months, the Company will require $ 240,171 for settlement of our current liabilities. There was no cash consumed by investing activities during the three month period ended August 31, 2009. Cash consumed for the period in 2008 was $ 50,000 which was advanced to a prior research and development contractor. That contract is no longer in force as it was terminated. During the three month period ended August 31, 2009, cash provided by financing activities was $ 3,718, representing advances obtained from our affiliate. Total advances made by our affiliate are $ 60,193 as of August 31, 2009. The advances are due in 1 year with an interest rate of 6%. Cash provided by financing activities for the three month period ended August 31, 2008 was $ 70,000 of which $ 60,000 relates to a deposit on a private placement on the sale of 2,600 stock units with each unit consisting of one share of stock and one warrant to purchase common stock An additional $ 10,000 was advanced by shareholders for working capital needs. There are no stated terms of repayment of the shareholder advances and interest is imputed on those shareholder advances at 6% per annum. Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash. The Company does not believe that it is significantly exposed to interest rate risk, foreign currency exchange rate risk, commodity price risk, or equity price risk. - 11 - Item 4T. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures were not effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-Q. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys 1st fiscal quarter ended August 31, 2009 the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Companys internal controls over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors A description of the risks associated with our business, financial condition, and results of operations is set forth in our Registration statement on Form 10-K for the year ended May 31, 2009 filed simultaneously with this Quarterly Report on Form 10-Q. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None. - 12 - Item 6. Exhibits Exhibit Number Description 3.1 Certificate of Incorporation, dated September 27, 2004 3.2 Articles of Incorporation, dated September 27, 2004 3.3 Certificate Amending Articles of Incorporation dated May 9, 2006 3.4 Bylaws, effective September 27, 2004 3.01 Articles of Merger filed with the Nevada Secretary of State on March 19, 2008, effective April 3, 2008 10.1 Debt Settlement Agreement, dated August 27, 2008 10.2 Service Agreement, dated September 15, 2008 31.1 CEO, CAO Section 302 Certification 32.1 CEO, CAO Section 906 Certification (1) Incorporated by reference from our Form SB-2 that was originally filed with the SEC on August 2, 2006. (2) Incorporated by reference from Form 8K filled with the SEC on April 7, 2008. (3) Incorporated by reference from Form 8K filed with the SEC on September 8, 2008. (4) Incorporated by reference from Form 10Q filed with the SEC on October 15, 2008. B) Reports on Form 8-K On December 11, 2008, the Company filed an 8K reporting items: Item 1.01: Entry into a Material Definitive Agreement Item 9.01: Financial Statements and Exhibits On May 12, 2009, the Company filed an 8K reporting items: Item 8.01: Other Events On June 16, 2009, the Company filed an 8K reporting items: Item 5.03: Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year Item 9.01: Financial Statements and Exhibits - 13 - SIGNATURES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Quarterly Report to be signed on its behalf by the undersigned thereunto duly authorized. CYBERMESH INTERNATIONAL CORP. Date: October 6, 2009 /s/ Locksley Samuels By: Locksley Samuels Locksley Samuels, CEO, CAO, Secretary, Treasurer and Director - 14 -
